           Case 1:21-mj-00276-RMM Document 9 Filed 04/06/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES                            *
                                         *
      v.                                 *       Case No. 21-mj-276 RMM
                                         *
EZEKIEL STECHER                                  *
                          *
*     *   *   *   *   *   *    *  *    *   *    *   *
      CONSENT MOTION TO MODIFY CONDITIONS OF RELEASE

      COMES NOW the Defendant, Ezekiel Stecher, by and through his attorney,

Michael E. Lawlor, and Brennan, McKenna & Lawlor, Chtd., and respectfully

requests that this Honorable Court modify the conditions of release in this case. In

support of this motion, counsel states the following.

      1.        Mr. Stecher was arrested on March 9, 2021, and charged in the case

captioned above.

      2.        Following his initial appearance, Mr. Stecher was released on 24/7

house arrest.

      3.        Mr. Stecher is a farmer by profession. Currently he is not permitted to

leave his home to work his fields.

      4.        Since his release, Mr. Stecher has complied with all conditions of his

supervision.




                                             1
           Case 1:21-mj-00276-RMM Document 9 Filed 04/06/21 Page 2 of 3




      5.      At this time, Mr. Stecher respectfully asks this Court to modify his

conditions of release such that he be permitted to leave his home and have access to

the remainder of his property for purposes of farming. If permitted, Mr. Stecher

would not leave his property.

      6.      Undersigned counsel contacted Assistant United States Attorney

Emory V. Cole about the instant request. At this time undersigned counsel is

authorized to state that the United States consents to the instant request for

modification of conditions of pre-trial release.

      7.      Additionally, undersigned counsel contacted Mr. Achme Amali from

Pre-trial Services and is authorized to state that Pretrial Services does not oppose the

instant request.

      8.      For these reasons, Mr. Stecher respectfully asks this Court to modify

his conditions of release as detailed above.

                                        Respectfully submitted,

                                               /s/
                                        ______________________
                                        Michael E. Lawlor
                                        Brennan, McKenna & Lawlor, Chtd.
                                        6305 Ivy Lane, Suite 700
                                        Greenbelt, Maryland 20770
                                        (301) 474-0044
                                        mlawlor@verizon.net


                                           2
        Case 1:21-mj-00276-RMM Document 9 Filed 04/06/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, April 6, 2021, a copy of the foregoing was

sent via ECF to the United States Attorney’s Office for the District of Columbia.

                                                        /s/
                                                   ______________________
                                                   Michael E. Lawlor




                                         3
